ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Advisory Action is in response to the claim set dated May 24, 2022.

Response to Arguments
Applicant's arguments filed on May 24, 2022 have been fully considered but they are not persuasive. 
The Applicant argues:
“These passages do not read on the claim feature of minimizing a number of vehicle transitions between sub-graphs. While the cited paragraph 7 describes sub-graphs and transformations between nodes, nothing in the reference appears to be concerned with minimizing a number of vehicle transitions. Paragraph 58 describes compressing map data that is sent to vehicles, which first has no bearing on the reduction of data sent by the vehicles and second similarly has no bearing on minimizing vehicle transitions. While paragraph 80 deals with load balancing, the goal of load balancing does nothing to suggest the means by which load balancing may be achieved.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The claims, as written and submitted on May 24, 2022, do not explicitly recite reducing data sent by vehicles. The claims merely recite “minimizing a number of vehicle transitions” and “a set of sub-graphs that balances a number of messages received from vehicles.”
As cited in the previous rejection, Chen [0007] explicitly teaches partitioning a graph into a plurality of subgraphs. In the same reference, Chen [0080] discloses a data load balancing module that balances load across vehicles to ensure that requests to receive data from vehicles are uniformly distributed (i.e., balanced) across different vehicles. These paragraphs, in combination, teach the balancing of data received from vehicles within sub-graphs. Chen [0058] explicitly discloses minimizing the amount of data communicated with the vehicle, wherein the data is updated on a regular basis. The recitation of “communication with the vehicle” suggests communication to and from vehicles. Even if Chen [0058] is merely about communication to vehicles, the combination of Chen [0007] and [0080], as previously mentioned, discloses balancing data received from vehicles, achieved by partitioning a graph into a plurality of subgraphs. Considering the sheer definition of partitioning, it would be obvious to one having ordinary skill in the art that partitioning data into subgroups (i.e., partitioning a graph into sub-graphs) ultimately reduces the data received from vehicles, thereby minimizing a number of messages received from vehicles within each sub-graph. 

The Applicant further argues:
“A rejection must address each and every feature of the claims, taken as a whole, and the cited art fails to properly account for the step of "minimizing a number of vehicle transitions." The other cited art cannot cure this deficiency. The previously cited Hashimoto reference is cited to address features relating to the determination of a vehicle speed, while the newly cited reference Horiuchi reference is introduced to address features relating to determining that a traffic jam is present on one or more road segments. Neither reference deals with the partitioning of a road graph. It is therefore respectfully asserted that Ho, Hashimoto, Chen, and/or Horiuchi, taken alone or in any combination, fail to disclose or suggest minimizing a number of vehicle transitions between sub-graphs of the road graph to partition the road graph into a set of sub-graphs.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The disclosure of Hashimoto discusses data acquisition of a vehicle that travels on a road. Likewise, the present application claims that “edges of the road graph representing pairs of adjacent road segments at each intersection.” Both encompass a vehicle traveling on a road, therefore, Hashimoto is pertinent prior art. The disclosure of Horiuchi discusses road map data that includes intersection nodes and traffic congestion on a road segment, which correlates to the nodes and road segments described in the present application. Therefore, Horiuchi is pertinent prior art. The teachings of Hashimoto and Horiuchi are combined with Ho and Chen to teach “minimizing a number of vehicle transitions between sub-graphs of the road graph to partition the road graph into a set of sub-graphs,” in addition to other claimed features of the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662